Citation Nr: 1732106	
Decision Date: 08/09/17    Archive Date: 08/16/17

DOCKET NO. 13-27 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Whether new and material evidence has been presented to reopen a claim for entitlement to service connection for a right ankle condition.

2. Whether new and material evidence has been presented to reopen a claim for entitlement to service connection for a right hand condition.

3. Entitlement to service connection for a right ankle condition.

4. Entitlement to service connection for a right hand condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Jiggetts, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from January 1979 through December 1981, November 1984 to October 1987, and June 1989 through July 1993.

This case comes before the Board of Veterans' Appeals (Board) on appeal of an October 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, that denied the Veteran's petition to reopen previously denied claims for service connection for a right ankle condition and a right hand condition. Jurisdiction over the Veteran's claims currently rests with the RO in Roanoke, Virginia.

The Veteran testified before the undersigned Veterans Law Judge at a hearing at the Board's Central Office in April 2017. A transcript of the hearing has been associated with the Veteran's claims file.

The Board notes that regardless of what the RO has done, the Board must decide on its own whether new and material evidence has been received, prior to considering the merits of those underlying issues. Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996). 

The Board's decision below grants the claims of whether new and material evidence has been submitted to reopen the claims of entitlement to service connection for a right ankle condition and a right hand condition. The reopened claims are remanded to the Agency of Original Jurisdiction (AOJ) for additional development. VA will notify the appellant if further action is required.


FINDINGS OF FACT

1. In a June 2006 rating decision, the RO denied the Veteran's petitions to reopen previously denied claims for service connection for a right ankle condition and a right hand condition. The Veteran did not appeal that rating decision.

2. Evidence received since the June 2006 decision is new, relates to an unestablished fact necessary to substantiate the Veteran's claim of service connection for a right ankle condition and a right hand condition, and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1. A June 2006 rating decision that denied the Veteran's petition to reopen a previously denied claim of service connection for a right ankle condition and a right hand condition is final. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.302 , 20.1103 (2014).

2. Since the prior final denial of the claim of service connection for a right ankle condition and a right hand condition, new and material evidence has been received; hence, the requirements to reopen the claim have been met. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In a June 2006 rating decision, the RO denied the Veteran's petition to reopen previously denied claims for service connection for a right ankle condition and a right hand condition. The Veteran did not appeal, so the decision became final. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.302 , 20.1103 (2014). 

In October 2010, the Veteran again sought to reopen his claim. Under pertinent legal authority, VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the Veteran. 38 U.S.C.A. § 5108 ; 38 C.F.R. § 3.156 (a); see also Hodge v. West, 155 F.3d 1356  (Fed. Cir. 1998). If the claim is reopened, it will be reviewed on a de novo basis. 38 U.S.C.A. §§ 5108 , 7105; Evans v. Brown, 9 Vet. App. 273 (1996); Manio v. Derwinski, 1 Vet. App. 140 (1991). New evidence is defined as existing evidence not previously submitted to agency decision-makers. Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and it must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156 (a). For purposes of the "new and material" analysis, the credibility of the evidence is presumed. Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

Relevant evidence added to the record since the RO's June 2006 denial includes, pertinently, a letter from the Veteran's treating VA orthopedic surgeon dated in March 2012. In that letter, the surgeon stated that the Veteran "has been diagnosed with severe right ankle arthritis secondary to his time in the service." This newly submitted evidence directly addresses a fact that had been unestablished at the time of the June 2006 determination-the possibility that the Veteran's current right ankle condition may be related to his service. As related to the Veteran's claimed right hand disability, the evidence is material in that the Veteran, in his April 2017 testimony before the undersigned Veterans Law Judge, testified that he injured his right hand in the same incident in which he fractured his right ankle. As noted above, the credibility of both the surgeon's statement and the Veteran's testimony is presumed. Justus, 3 Vet. App. at 512-513.
 
The Board finds, therefore, that the identified evidence relates to an unestablished fact necessary to substantiate the claims, and raises a reasonable possibility of substantiating the claims. 38 C.F.R. § 3.156 (a) (2014). Accordingly, new and material evidence has been submitted, and the criteria for reopening the previously denied claims of service connection for a right ankle condition and a right hand condition have been met.


ORDER

New and material evidence to reopen a claim of service connection for a right ankle condition has been received; to this limited extent, the appeal of this issue is granted.

New and material evidence to reopen a claim of service connection for a right hand condition has been received; to this limited extent, the appeal of this issue is granted.


REMAND

In light of the Board's conclusion that the claim for entitlement to service connection for a right ankle condition and a right hand condition is reopened, the claim must be considered on a de novo basis. The Board finds that additional evidentiary development is necessary before a decision can be reached on the merits of the claims.

A. Additional Evidence Available

A review of the record suggests that additional treatment records are available in this matter. 

In November 2016, the Veteran's service treatment records were associated with the claims file. These records were dated February 1984 through October 1987. However, military records reflect the Veteran had two prior periods of active duty service: from January 1979 to December 1981, and from November 1984 to October 1987. Records from these periods of service have not been associated with the claims file. As such, on remand the AOJ must obtain and associate all additional service treatment records with the Veteran's claim file. If the identified records are not available, the AOJ must notify the Veteran of this fact and document for the record all attempts made to obtain the records in question.

Moreover, these service treatment records are particularly relevant as the Veteran stated in his sworn testimony during the April 2017 hearing that he injured both his right ankle and right hand while in service in 1979; that a cast was placed on both his right ankle and right hand; that he later injured his right ankle again, fracturing it during his last enlistment; and that he was treated with a splint and pain medication at the VA's Walter Reed Hospital in Washington, DC.  

Thus, on remand the AOJ must attempt to obtain and associate with the evidence of record copies of all service treatment records as referenced above, to include records of treatment or hospitalization at Landstuhl Medical Hospital in 1979 and at Walter Reed Hospital in 1981.

B. Additional Examination Needed

A review of the record in this matter reflects the Veteran has not had a VA examination regarding his claimed right ankle and right hand disorders. 

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim. 38 U.S.C.A. § 5103A (d) (West 2014); 38 C.F.R. § 3.159 (c)(4) (2016); Robinette v. Brown, 8 Vet. App. 69 (1995). In a claim for service connection, evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits still triggers the duty to assist if it indicates that the Veteran's condition may be associated with service. McLendon v. Nicholson, 20 Vet. App. 79 (2006) (38 C.F.R. § 3.159 (c)(4) presents a low threshold for the requirement that evidence indicates that the claimed disability may be associated with in-service injuries for the purposes of a VA examination).

Here, VA examinations were scheduled in September 2007 and October 2007, and the Veteran did not report to the examination on both occasions. However, the Board notes that the record reflects the Veteran was homeless at different periods of time; that the Veteran testified during the April 2017 videoconference hearing that he would appear for a VA examination if scheduled; and that a VA examination is needed to determine if there is a nexus between the Veteran's current right ankle and right hand conditions was incurred or aggravated during his military service.

in view of the Veteran's assertions and clinical history of right hand and right ankle disorders, the Board finds that a VA examination and etiological opinion, supported by a complete review of the claims folder, is needed in order to fully and fairly assess the merits of his claims. 38 U.S.C.A. § 5103A (d) (West 2015); 38 C.F.R. § 3.159 (c)(4) (2016). The VA examination and opinion should expressly address the medical records, showing various treatments and diagnoses for orthopedic conditions, and the statements of the Veteran regarding his current symptoms, and should render an opinion as to whether it is at least as likely as not that any diagnosed right hand disorder and right ankle disorder began in or is etiologically linked to service. Dalton v. Nicholson, 21 Vet. App. 23 (2007).

Accordingly, the case is REMANDED for the following actions:

1. Obtain all of the Veteran's service treatment records, particularly those related to his periods of service from January 1979 to December 1981 and from November 1984 to October 1987, and associate those records with the Veteran's claims file.

2. Schedule the Veteran for an examination with a qualified VA medical professional to determine the nature and severity of the Veteran's right ankle and right hand conditions. The entire claims file must be made available to, and reviewed by, the examiner. Any indicated studies, including x-ray studies, should be performed.

The examiner must opine as to whether it is at least as likely as not (i.e., there is at least a 50 percent or greater probability) that any currently diagnosed right ankle condition began in or is otherwise etiologically linked to service.

The examiner must opine as to whether it is at least as likely as not (i.e., there is at least a 50 percent or greater probability) that any currently diagnosed right hand condition began in or is otherwise etiologically linked to service

A complete rationale must be given for all opinions and conclusions expressed. The examiner must discuss the March 2012 letter from the Veteran's treating VA orthopedic surgeon in the context of any negative opinion.

The examiner is advised that the Veteran is competent to report history and symptoms, and that his reports must be considered in formulating the requested opinion. If the examiner rejects the Veteran's reports, the examiner should provide a rationale for doing so.

3. Notify the Veteran that failure to appear for any examination as requested, and without good cause, could result in the denial of his claims. 38 C.F.R. § 3.655 (2016). 

4. After completing the above, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal. If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response. Then, return the claim to the Board. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


